*** CONFIDENTIAL ***




RESTRICTED STOCK GRANT AGREEMENT




This Restricted Stock Purchase Agreement dated as of _______ (this “Agreement”)
is made by and between Technest Holdings, Inc., a Nevada corporation (including,
as context requires, its subsidiaries the “Company”), and Joseph Paul Mackin
(the “Grantee”).

1.

Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

Cause:  (i) Cause as defined in Section 8(b) of that certain employment
agreement between the Company and the Grantee dated March 13, 2006 and attached
hereto as Exhibit A (the “Employment Agreement”); or  (ii) Grantee’s material
breach of any provision of this Agreement which reasonably could be expected to
be materially injurious to the business or operations of the Company (monetarily
or otherwise.

Disability:  The inability of Grantee to substantially perform his duties to the
Company as a result of Grantee’s incapacity due to illness or physical
disability.

Good Reason:  With respect to any termination of Grantee’s Service by Grantee,
any of the following reasons: (i) the assignment of the Grantee to any duties
materially inconsistent in any respect with the Grantee’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; (ii) any termination or reduction of a material
benefit under any benefits plan in which the Executive participates unless (1)
there is substituted a comparable benefit prior to such termination or reduction
or (2) benefits under such plan are terminated or reduced with respect to all
employees of the Company previously granted benefits thereunder; or (iii)
without limiting the generality of the foregoing, any material breach of the
Employment Agreement by the Company or any successor thereto.

Permanent Disability:  A Disability which continues for at least 120 consecutive
calendar days or 150 calendar days during any consecutive twelve-month period,
after its commencement, and is determined in good faith to be total and
permanent by the Board following consultation with reputable medical or health
experts selected by the Board.

Qualified Sale:  The sale of all or substantially all of assets or issued and
outstanding capital stock of the Company, or merger or consolidation involving
the Company in which stockholders of the Company immediately before such merger
or consolidation do not own immediately after such merger or consolidation
capital stock or other equity interests of surviving corporation or entity
representing more than fifty percent in voting power of capital stock or other
equity interests of such surviving corporation or entity outstanding immediately
after such merger or consolidation.

Service:  Service as an employee, officer or director of, or a consultant or
advisor to, the Company or its successors.

Shares:  The shares of Common Stock issued to Grantee hereunder and any other
securities of the Company which may be issued in exchange for or in respect of
such shares of Common Stock, whether by way of stock split, stock dividend,
combination of shares, reclassification, recapitalization, reorganization or any
other means.

Unvested Shares:  Any Shares that are not Vested Shares.

Vested: Released from the Company’s Forfeiture Right (as defined in Section
5(a)).

Vested Shares:  Any Shares that have vested in accordance with Section 5(b).

2.

Grant of Shares.  The Company hereby grants to Grantee, and Grantee hereby
accepts from the Company, 120,000 shares of the Company’s common stock, $0.001
par value per share (“Common Stock”).  Grantee and the Company hereby agree that
such shares are granted as compensation for Grantee’s Service to the Company.

3.

Representations of Grantee.  Grantee understands that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), and
represents to the Company, and agrees that the Company is entitled to rely on
such representations, as follows:

(a)

Grantee understands that the Shares have not been registered under the Act, or
registered or qualified under the securities or “Blue Sky” laws of any
jurisdiction, and are being sold pursuant to exemptions contained in the Act and
exemptions contained in other applicable securities or “Blue Sky” laws.  Grantee
understands further that the Company’s reliance on these exemptions is based in
part on the representations made by Grantee in the Agreement.  In this
connection, Grantee represents and warrants that the offer and sale of the
Shares were made solely in Massachusetts.

 

(b)

Grantee understands the term “accredited investor” as used in Regulation D
promulgated under the Act and represents and warrants to the Company that he is
an “accredited investor” for purposes of acquiring the Shares. The nature and
amount of Grantee’s investment in the Shares is consistent with Grantee’s
investment objectives, abilities, and resources.  Grantee understands that the
Shares are an illiquid investment, which will not become freely transferable by
reason of any “change of circumstances” whatever.  Grantee has adequate means of
providing for Grantee’s current needs and possible contingencies and has no need
for liquidity in Grantee’s investment.

(c)

Grantee is acquiring the Shares for Grantee’s own account for investment, and
not for, with a view to, or in connection with the resale or distribution
thereof.  Grantee has no present intention to sell, hypothecate, distribute or
otherwise transfer the Shares or any portion thereof or any interest therein.

(d)

Grantee understands that the Shares will constitute “restricted securities”
within the meaning of Rule 144 promulgated under the Act and that, as such, the
Shares must be held indefinitely unless they are subsequently registered under
the Act or unless an exemption from the registration requirements thereof is
available.  

(e)

In connection with Grantee’s acquisition of the Shares, Grantee accepts the
condition that the Company may maintain “stop transfer” orders with respect to
the Shares and that each certificate or other document evidencing the Shares
will bear conspicuous legends in substantially the form set forth in Section 7
of this Agreement.

4.

Restrictions on Transfer.  The following restrictions on transfer of the Shares
shall apply:

(a)

Securities Laws.  Except for the forfeiture of Unvested Shares to the Company as
contemplated by Section 5, no Shares, nor any interest therein, may be sold,
assigned, pledged or otherwise transferred at any time or under any
circumstances unless the Shares proposed to be transferred have been registered
under the Act and qualified under applicable state securities laws, or (ii) the
Company has received, or agreed to waive, an opinion of counsel acceptable to
the Company to the effect that such transfer may be effected without
registration under the Act or qualification under the securities laws of
relevant states and the proposed transferee has made such representations and
agreements as the Company shall require to assure compliance with the Act and
such laws.

(b)

Unvested Shares.  Except for forfeitures of Unvested Shares to the Company as
contemplated by Section 5, no Shares, nor any interest therein, may be sold,
assigned, pledged or otherwise transferred until such Shares shall have Vested
as defined in Section 5.

(c)

Remedies.  No sale, assignment, pledge or other transfer of Shares shall be
effective or given effect on the books of the Company unless all of the
applicable provisions of this Section 4 have been duly complied with.  In
addition to any other legal or equitable remedies which it may have, the Company
may enforce its rights by actions for specific performance (to the extent
permitted by law) and may refuse to recognize any transferee as one of its
stockholders for any purpose, including, without limitation, for purposes of
dividend and voting rights, until all applicable provisions hereof have been
complied with.

5.

Forfeiture of Unvested Shares.

(a)

Forfeiture upon Termination.  In the event of the termination of Grantee’s
Service by Grantee for any reason other than Good Reason, or the termination of
Grantee’s Service by the Company for Cause, upon the date of such termination
(the “Termination Date”) all the Unvested Shares shall be forfeited to the
Company.  As a result of any forfeiture of Unvested Shares pursuant to this
Section 5(a), the Company shall become the legal and beneficial owner of the
Unvested Shares being forfeited and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being forfeited to the Company, without
further action by Grantee.

(b)

Vesting.  

(i)

The Shares will become vested according to the following schedule:

> > > > > Vesting Date
> > > > > 
> > > > > Number of Shares Vested
> > > > > 
> > > > > April 1, 2007
> > > > > 
> > > > > 40,000
> > > > > 
> > > > > July 1, 2007
> > > > > 
> > > > > 40,000
> > > > > 
> > > > > October 1, 2007
> > > > > 
> > > > > 40,000

 

provided, however, that the vesting of Shares on any such vesting date shall be
conditioned upon Grantee’s continuing Service with the Company from the date
hereof through such vesting date.

(ii)

Notwithstanding Section 5(b)(i), all Shares shall be deemed to have vested
immediately prior to: (A) the consummation of a Qualified Sale; (B) termination
of Grantee’s Service by the Company without Cause; (C) termination of Grantee’s
Service by Grantee for Good Reason; or (D) the death or Permanent Disability of
Grantee.




6.

Custody of Certificates.  In order to facilitate the exercise of Section 5(a),
the Company or its counsel shall hold all certificates representing Unvested
Shares, together with an adequate number of undated and otherwise blank stock
powers executed by Grantee.  The Company shall have the right to cause transfers
of Unvested Shares to be effected pursuant to Section 5.  After any Shares
become Vested Shares, the Company shall, upon request of Grantee, deliver to
Grantee a certificate or certificates representing such Vested Shares.  

7.

Legends.  Each certificate representing Shares shall prominently bear legends in
substantially the following forms:

These securities have not been registered under the Securities Act of 1933.
 They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under such
Act or an opinion of counsel satisfactory to the Company that such registration
is not required.

The Company is authorized to issue more than one class or series of stock.  The
powers, designations, preferences and relative participating, optional or other
special rights, and the qualifications, limitations or restrictions of such
preferences and/or rights of each class of stock or series of any class set
forth in the Articles of Incorporation of the Company.  The Company will furnish
a copy of the Certificate of Incorporation of the Company to the holder of this
certificate without charge upon request.

The securities represented by this certificate are subject to restrictions on
transfer and forfeiture rights pursuant to the terms of a Restricted Stock Grant
Agreement, as amended from time to time, between the owner of this certificate
and the Company.  The Company will furnish a copy of this agreement to the
holder hereof without charge upon written request.

            8.

            Miscellaneous.

(a)

Entire Agreement.  This Agreement in conjunction with the Employment Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior agreements, negotiations,
representations and proposals, written or oral, relating to such subject matter.

(b)

Amendments.  Neither this Agreement nor any provision hereof may be changed or
modified except by an agreement in writing executed by Grantee and on behalf of
the Company.

(c)

Binding Effect of the Agreement.  This Agreement shall inure to the benefit of,
and be binding upon, the Company, Grantee and their respective estates, heirs,
executors, transferees, successors, assigns and legal representatives.  

(d)

Provisions Severable. In the event that any provision of this Agreement shall be
determined to be invalid, illegal or otherwise unenforceable by any court of
competent jurisdiction, the validity, legality and enforceability of the other
provisions of this Agreement shall not be affected thereby.  Any invalid,
illegal or unenforceable provision of this Agreement shall be severed, and after
any such severance, all other provisions hereof shall remain in full force and
effect.

(e)

Notices.  All notices under this Agreement shall be effective (i) upon personal
or facsimile delivery, (ii) two business days after deposit in the United States
mail as registered or certified mail postage fully prepaid, or (iii) one
business day after pickup by any overnight commercial courier service, in each
case sent or addressed to the Company at its principal office and to Grantee at
his record address as carried in the stock records of the Company or at such
other address as he may from time to time designate in writing to the Company.

(f)

Construction.  A reference to a Section shall mean a Section of this Agreement
unless otherwise expressly stated.  The titles and headings herein are for
reference purposes only and shall not in any manner limit the construction of
this Agreement which shall be considered as a whole.  The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice-versa.

(g)

No Employment Agreement.  This Agreement shall not be construed as an agreement
by the Company to employ Grantee, nor is the Company obligated to employ Grantee
by reason of this Agreement or the issuance of the Shares to Grantee.

(h)

Section 83(b) Election.  Grantee will furnish to the Company a copy of any
election made by Grantee under Section 83(b) of the Internal Revenue Code of
1986, as amended, with respect to his acquisition of the Shares.

(i)

Applicable Law.  This Agreement shall be construed and enforced in accordance
with the laws of The Commonwealth of Massachusetts, without regard to its
principles of conflicts of laws.  Grantee consents to jurisdiction and venue in
any state or federal court in The Commonwealth of Massachusetts for the purposes
of any action relating to or arising out of this Agreement or any breach or
alleged breach hereof, and to service of process in any such action by certified
or registered mail, return receipt requested.

(j)

Disposition of Shares; Purchase by Nominee or Designee.  Any Shares that the
Company elects to purchase hereunder may be disposed of by it in such manner as
it deems appropriate with or without restrictions on the transfer thereof, and
the Company may require their transfer to a nominee or designee as part of any
purchase of the Shares from Grantee.

(k)

Withholding Taxes.  Grantee acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to Grantee any federal,
state or local taxes of any kind required by law to be withheld with respect to
the purchase of the Shares by Grantee.   Grantee agrees that he shall, no later
than the date as of which the value of any portion of the Shares first becomes
includable in the gross income of the Grantee for Federal income tax purposes,
pay to the Company, or make arrangements satisfactory to the Company regarding
payment of any Federal, state, local and/or payroll taxes of any kind required
by law to be withheld with respect such income.  The Company and its affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the participant.




(l)

Arbitration.  Any dispute or controversy arising in connection with this
Agreement shall be determined and settled by arbitration in Boston,
Massachusetts by a panel of three members who shall be selected, and such
arbitration shall be conducted, in accordance with the commercial arbitration
rules of the American Arbitration Association.  Any award rendered therein shall
be final and binding upon the parties hereto and their legal representatives and
judgment upon any such award may be entered in any court having jurisdiction
thereof.  Each party shall bear its own expenses, including fees and
disbursements of its attorneys, accountants, and financial experts, and the
parties shall each pay 50% of all arbitration fees and expenses of the
arbitrators.




(j)

Pursuant to Plan.  This grant of Restricted Stock shall be subject in every
respect to the provisions of the Company’s 2006 Stock Incentive Plan (the
“Plan”), as amended from time to time, which is incorporated herein by reference
and made a part hereof.  The Grantee hereby accepts this grant of Restricted
Stock subject to all the terms and provisions of the Plan and agrees that (i) in
the event of any conflict between the terms hereof and those of the Plan, the
latter shall prevail, and (ii) all decisions under and interpretations of the
Plan by the Board of Directors of the Company or the Committee, as defined in
the Plan, shall be final, binding and conclusive upon the Grantee and his heirs
and legal representatives.




IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Grant
Agreement as of the date first above written.

Technest Holdings, Inc.




By: ______________________________

Name:

Title:







GRANTEE:


_________________________________

Joseph Paul Mackin















i




*** CONFIDENTIAL ***




STOCK POWER

([____________])

FOR VALUE RECEIVED, [____________] hereby sells, assigns and transfers to
Technest Holdings, Inc., a Nevada corporation (the “Company”), a total of
______________ shares of the Common Stock of the Company standing in his name on
the books of the Company represented by stock certificate number ___  to be
delivered herewith, and does hereby irrevocably constitute and appoint
______________________ as attorney to transfer said shares on the books of the
Company with full power of substitution in the premises.

Dated: ___________________

______________________________

[____________]




In the Presence of:

_______________________________

Name:

















ii





